Per Curiam.
Plaintiff in error was convicted under an indictment charging him with a violation of “An act to provide for the payment of wages in lawful money of the United States every two weeks.” Pamph. L. 1889, p. 69.
*440There are several grounds urged for reversal of this judgment of conviction, but we need déal with that only which urges that the proofs in the case were not sufficient under the statute to warrant the conviction.
This we find to be so.
Section 3 of the statute upon which the indictment was based provides: “The department of labor of this state shall be and hereby is authorized and directed to enforce the provisions of this act, and the commissioner of labor shall make complaint against any employer or employers who neglect to comply with the provisions of this act within two weeks after having been notified in writing by the commissioner of labor of the violation of this act * *
There was proof that the complaint was made by the commissioner of labor, but there was no proof of notice to the plaintiff in error as required by the statute.
This, by the express terms of the statute in question, was necessarjq and failure to give such notice and of proof upon the trial of an indictment under such statute is fatal.
The judgment under review is therefore reversed.